
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.4


M2 SYSTEMS CORPORATION
$750,000
Promissory Note
Atlanta, Georgia
December 4th, 2001


--------------------------------------------------------------------------------

    M2 Systems Corporation, a Florida corporation ("Maker"), for value received,
promises and agrees to pay, as herein provided, to the order of Optio
Software, Inc., a Georgia corporation (the "Payee"), at such address or to such
bank account as Payee may direct, in lawful money of the United States of
America, the principal sum of Seven Hundred Fifty Thousand Dollars ($750,000).
This note ("Note") is issued in partial payment of the purchase price for
certain assets of the Payee acquired by Maker from Payee pursuant to that
certain Asset Purchase Agreement, of even date herewith, by and between Maker
and Payee (the "Asset Purchase Agreement").

    1.  Payment of Principal and Interest.  

    (a) The principal balance of this Note and all accrued and unpaid interest
thereon shall be due and payable as follows: (i) seven (7) payments of Ninety
Thousand Dollars ($90,000.00) each, due on March 1, 2002, June 1, 2002,
September 1, 2002, December 1, 2002, March 1, 2003, June 1, 2003, September 1,
2003; and (ii) a final payment of all then outstanding principal and interest
due, on December 1, 2003 (each, a "Payment Date"); provided, however, that if
such day is not a day on which banks are open for business in Georgia (a
"Business Day"), then such payment shall be due on the Business Day next
succeeding the Payment Date.

    (b) Interest on the outstanding principal balance of this Note shall accrue,
compounded quarterly, from the date hereof up to and including the date of
payment in full of all obligations hereunder, at a rate of interest equal to the
"Prime Rate" as defined below, subject to adjustment as provided below, provided
that such rate of interest shall not exceed six and three-quarters percent
(6.75%) per annum. As used herein, "Prime Rate" shall mean the prime rate as
published in the Wall Street Journal (Eastern Edition) from time to time after
the date hereof. As of the date hereof, Prime Rate is five percent (5.00%) per
annum. If, on the third (3rd) business day (the "Measurement Date") preceding
the first calendar day of the first calendar month of any calendar year
hereafter, Prime Rate shall be higher or lower than the rate of interest then in
effect hereunder, then the rate of interest hereunder for the calendar year next
succeeding such Measurement Date shall be adjusted to equal the Prime Rate on
such date, such adjustment to be effective as of the first calendar day of such
next succeeding calendar quarter. Interest shall be calculated based on a three
hundred sixty (360) day year, consisting of twelve (12) months of thirty
(30) days each.

    (c) All payments received hereunder shall be applied in the following order:
(i) first, to all fees, default interest, costs or other expenses owing by Maker
to Payee hereunder or under any of the Security Documents (as defined in
Section 16 hereof); (ii) next, to all accrued but unpaid interest; and
(iii) finally, to the outstanding principal balance.

    2.  Waiver.  Maker, and each surety, endorser, guarantor or other party ever
liable for payment of any sums of money payable on this Note, jointly and
severally, expressly waive demand and presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, notice of intent to
accelerate the maturity hereof, notice of the acceleration of the maturity
hereof, bringing of suit and diligence in taking any action to collect amounts
called for hereunder and in the handling of securities at any time existing in
connection herewith.

2

--------------------------------------------------------------------------------

    3.  Amendments.  Any term or provision of this Note and any obligation of
Maker hereunder or with respect hereto, may be changed or modified, partially or
completely, or noncompliance may be consented to or authorized, only by written
agreement between Maker and the holder hereof.

    4.  Events of Default.  The occurrence and continuance of any of the
following events shall be considered an "Event of Default" for purposes of this
Note: (a) any involuntary case or other proceeding shall be commenced against
Maker that seeks liquidation, reorganization or other relief with respect to it
or its debts or other liabilities under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator or custodian unless dismissed or stayed within sixty
(60) days after the institution thereof (provided that upon ineffectiveness of
any stays, an Event of Default shall exist); (b) Maker shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts or other liabilities under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official with respect to the Maker, or shall consent to any such relief
or to the appointment of, or taking possession by, any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors or shall fail generally or shall
admit in writing its inability to pay its debts generally as they become due or
shall take any corporate action to authorize or effect any of the foregoing;
(c) failure of Maker to pay any principal or interest when due hereunder; and
(d) the occurrence of an Event of Default pursuant to any of the Security
Documents or the $3,250,000 Promissory Note from Maker to Payee of even date
herewith. Notwithstanding the foregoing, no Event of Default shall be deemed to
have occurred under Sections 4(a), 4(b) or 4(c) above, unless (i) Maker shall
have received written notice from Payee describing such Event of Default with
sufficient particularity and (ii) the event giving rise to such Event of Default
shall continue for 30 calendar days following the receipt of such written
notice.

    5.  Remedy.  Upon the occurrence of any Event of Default, the entire
principal amount of the Note then outstanding together with interest accrued
thereon shall become immediately due and payable, all without written notice and
without presentment, demand, protest, notice of protest or dishonor or any other
notice of default of any kind, all of which are hereby expressly waived by the
Maker. Additionally, upon an Event of Default, the interest rate of this Note
shall be the greater of the then applicable interest rate hereunder as adjusted
pursuant to Section 1(b) above or fifteen percent (15%) per annum (the "Default
Rate"). Further, if any payment required under this Note is not paid within
fifteen (15) days after its due date, then the Maker shall pay a late charge
equal to two percent (2%) of the payment due to compensate the Payee for
administrative expenses and other costs of delinquent payments. This late charge
may be assessed without notice, shall be immediately due and payable and shall
be in addition to all other rights and remedies available to the Payee.

    6.  Costs and Attorneys' Fees.  Upon the occurrence of an Event of Default
and if this Note is placed in the hands of an attorney for collection, or suit
is filed hereon, or proceedings are had in bankruptcy, probate, receivership,
reorganization, arrangement, or other judicial proceedings for the establishment
or collection of any amount called for hereunder, or any amount payable or to be
payable hereunder is collected through any such proceedings, Maker agrees to pay
to the owner and holder of this Note reasonable attorneys' fees and costs,
including the fees and costs incurred in any appeals, and any collection fees
incurred in collection of this Note.

    7.  Acceleration Upon Change of Control.  

    (a) For purposes of this Note, a "Change of Control" means the occurrence of
any of the following events, unless such event constitutes a "Permissible
Transfer" by Maker pursuant to Section 11 below: (i) a merger or consolidation
where the Maker is not the consolidated or surviving company; (ii) any
transaction as a result of which any person or persons acting in concert (as
such term is used in Section 13(d) and 14(d)(2) of the Exchange Act) (other than
a person who owns fifty percent (50%) or

3

--------------------------------------------------------------------------------

more of the combined voting power of the Maker's outstanding securities as of
the date hereof) is or becomes the beneficial holder directly or indirectly of
securities of the Maker representing fifty percent (50%) or more of the combined
voting power of the Maker's then outstanding securities; (iii) a transfer of all
or substantially all of the assets or stock of the Maker; or (iv) a
discontinuation of the business of the Maker.

    (b) Upon the occurrence of a Change of Control, the Payee shall have the
right to declare the outstanding principal amount and accrued interest to the
date of the Change of Control to be due and payable by giving written notice to
the Maker to that effect; and upon the Maker's receipt of such notice, the
principal amount and accrued interest on this Note shall become immediately due
and payable, and the maturity date shall be deemed to be the date of receipt of
such notice.

    8.  Covenants of the Maker.  The Maker covenants and agrees that, so long as
this Note shall be outstanding:

    (a) The Maker shall provide to Payee annual financial statements, prepared
in accordance with generally accepted accounting principles, consistently
applied. Payee shall maintain the confidentiality of such financial statements
and may provide copies of such financial statements only to employees,
accountants and attorneys obligated to maintain such confidentiality. The
obligations of Payee in the preceding sentence contained herein shall not apply
to: (i) information which is now or hereafter enters the public domain without a
breach of this provision by Payee; (b) information known to Payee prior to the
time of disclosure by the disclosing party or independently developed by Payee's
personnel; (c) information disclosed in good faith to Payee by a third person
legally entitled, to the best of Payee's knowledge, to disclose the same or
(d) pursuant to court order, judicial process, or otherwise as required by law.
Maker's obligation under this section 8(a) shall expire if Payee assigns or
transfers this Note to an entity which is engaged in the business of developing
computer software which functions as a messaging and integration broker for
enterprise application integration.

    (b) All necessary authorization and consents to the issuance of this Note
have been obtained.

    (c) The Maker will obtain and maintain an insurance policy of not less than
$1,000,000 face amount on the life of Michael A. Muscato.

    9.  No Subordination.  Except as provided by applicable law, the
indebtedness evidenced by this Note shall not be subordinated or otherwise made
junior in right of payment to the prior payment of any indebtedness of the
Maker, without the prior written consent of the Payee.

    10.  Set-Off.  This Note is subject to set-off in accordance with the terms
and conditions set forth in Section 6.4 of the Asset Purchase Agreement and the
Stock Purchase Agreement, but is subject to no other right of set-off.

    11.  Non-Assignment.  This Note and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either party
without the prior written consent of the other party; provided, however, that
(a) Maker shall have the right to assign any or all of its obligations under
this Agreement to an affiliate of Maker, provided, that Maker and such affiliate
shall both remain liable for all obligations of Maker set forth herein and
(b) Payee shall have the right, without Maker's (or any permitted assignee of
Maker's) consent, to assign this Note and/or any of its rights hereunder to any
affiliate of Payee or pursuant to a merger, consolidation, sale of stock, or
sale or exchange of substantially all the assets of Payee (the "Permissible
Transfer").

    12.  Arbitration.  In the event of any dispute or controversy over the
interpretation, enforceability, breach or effect of this Note, the parties
hereto consent and agree that any and all such

4

--------------------------------------------------------------------------------

disputes shall be submitted for final and binding arbitration. Arbitration shall
be by one (1) arbitrator selected in accordance with the rules of the American
Arbitration Association, Fulton County, Georgia ("AAA"), by the AAA. The hearing
before the arbitrator shall be held in Fulton County, Georgia and shall be
conducted in accordance with the rules existing at the date thereof of the AAA,
to the extent not inconsistent with this Note. The decision of the arbitrator
shall be final and binding as to any matters submitted to them under this Note.
All costs and expense incurred in connection with any such arbitration
proceeding and those incurred in any civil action to enforce the same shall be
borne by the party against which the decision is rendered.

    13.  Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered in the manner set forth in the notices provision of the Asset
Purchase Agreement. Any party hereto may by notice so given change its address
for future notice hereunder. Notice shall conclusively be deemed to have been
given and shall be deemed to have been received when delivered in accordance
with the terms of the notices provision set forth in the Asset Purchase
Agreement.

    14.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, excluding that body of law
relating to conflict of laws.

    15.  Time of the Essence.  Time is of the essence with respect to all
obligations hereunder.

    16.  Security.  The obligations of Maker under this Note are secured by
(a) a security interest in the assets of the Company granted pursuant to the
Security Agreement (Muscato Assets) of even date herewith among Maker, Payee and
the Company (the "Muscato Assets Security Agreement"), (b) a security interest
in certain assets of Maker granted pursuant to the Security Agreement (Translink
Assets) of even date herewith between Maker and Payee (the "Translink Assets
Security Agreement"), and (c) a security interest and pledge in, to and of all
of the issued and outstanding shares of capital stock of the Company granted
pursuant to a Pledge Agreement of even date herewith between Maker and Payee
(the "Pledge Agreement" and, collectively with the Muscato Assets Security
Agreement and the Translink Assets Security Agreement, the "Security
Documents").

    17.  Usury.  If, from any circumstances whatsoever, the fulfillment of any
provision of this Note involves transcending the limit of validity prescribed by
any applicable usury statute or any other applicable law, with regard to
obligations of like character and amount, then the obligation to be fulfilled
will be reduced to the limit of such validity as provided in such statute or law
so that in no event shall any exaction of interest be possible under this Note
in excess of the limit of such validity. In no event shall Maker be bound to pay
interest of more than the legal limit for the use, forbearance or detention of
money and the right to demand any such excess is hereby expressly waived by
Payee.

    18.  Prepayment.  Maker may, without premium or penalty, at any time and
from time to time, prepay all or any portion of the outstanding principal
balance due under this Note, provided that each such prepayment is accompanied
by all accrued and unpaid interest calculated to the date of such prepayment.
Any partial prepayments shall not change the schedule of installments due
hereunder.

    M2 SYSTEMS CORPORATION
 
 
By:
 
/s/ JOSEPH W. ADAMS   

--------------------------------------------------------------------------------

Joseph W. Adams, President
 
 
 
 
[CORPORATE SEAL]


5

--------------------------------------------------------------------------------



QuickLinks


M2 SYSTEMS CORPORATION $750,000 Promissory Note
